Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 02/25/2022 has been considered by the Examiner and made of record in the application file.
Terminal Disclaimer
The terminal disclaimer filed on 04/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration Co-pending Application No. 16/977,678 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an telephone interview with Mr. Tyler J. Hardman O’Leary (Reg. No. 75,823) on May 9, 2022.
The application has been amended as follows:
IN THE CLAIMS
Claims 1 and 3 are amended as presented below:
1.	(Currently Amended) A portable terminal device comprising:
at least one processor configured to execute:
an incoming call signal reception unit configured to receive an incoming call
signal including a caller number, caller information, and ring type information when an incoming
telephone call is received,
a telephone dictionary registering unit configured to generate caller text
information based on at least one of the caller information and the ring type information included
in the incoming call signal, associating the caller number with the generated caller text
information, and register the caller number and the generated caller text information in a
telephone dictionary managed in the portable terminal device,
an incoming call screen display unit configured to receive the caller number,
acquire the registered caller text information corresponding to the received caller number from
the telephone dictionary, and cause a display to display an incoming call screen including the
caller text information,
an incoming call history recording unit configured to associate the caller number
which is a source of a call with the caller text information and store the caller number and the
caller text information in incoming call history information, and
an incoming call history display unit configured to cause the display to display an
incoming call history including a number of a source of the incoming telephone call and a name
of the source of the incoming telephone call,
wherein:
the telephone dictionary registering unit deletes, after the incoming telephone call
ends, the caller number which the telephone dictionary registering unit registered from the
telephone dictionary, and
the incoming call history display unit acquires the caller text information from the
incoming call history information and causes the display to display the acquired caller
text information as a name of the source of a call when displaying the incoming call history.
3. (Currently Amended) The portable terminal device according to claim 2, wherein
the incoming call history display unit is configured to acquire, when the number of the source of
a call is registered in the telephone dictionary, name information stored in association with the
number of the source of a call from the telephone dictionary, and cause the display to display the
acquired name information at the name of the source of a call.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9 and 16 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 13-15) filed on 04/04/2022. 
	Regarding claim 1, In addition to Applicant’s remarks and amendments filed on 04/04/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “a telephone dictionary registering unit configured to generate caller text information based on at least one of the caller information and the ring type information included in the incoming call signal, associating the caller number with the generated caller text information, and register the caller number and the generated caller text information in a
telephone dictionary managed in the portable terminal device,
	an incoming call screen display unit configured to receive the caller number,
acquire the registered caller text information corresponding to the received caller number from
the telephone dictionary, and cause a display to display an incoming call screen including the
caller text information,
	an incoming call history recording unit configured to associate the caller number
which is a source of a call with the caller text information and store the caller number and the
caller text information in incoming call history information, and
	an incoming call history display unit configured to cause the display to display an
incoming call history including a number of a source of the incoming telephone call and a name
of the source of the incoming telephone call,
wherein:
	the telephone dictionary registering unit deletes, after the incoming telephone call
ends, the caller number which the telephone dictionary registering unit registered from the
telephone dictionary, and
	the incoming call history display unit acquires the caller text information from the
incoming call history information and causes the display to display the acquired caller
text information as a name of the source of a call when displaying the incoming call history.”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 9, In addition to Applicant’s remarks and amendments filed on 04/04/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “generating caller text information based on at least one of the caller information and the ring type information included in the incoming call signal,
	the caller number and the generated caller text information in a telephone
dictionary managed in the portable terminal device,
	acquiring, from the telephone dictionary, the registered caller text information
corresponding to the caller number, and displaying an incoming call screen including the caller
text information,
	associating the caller number which is a source of a call with the caller text information
and storing the caller number and the caller text information in incoming call history
information, and
	deleting, after the incoming telephone call ends, the registered caller number from the
telephone dictionary, and
	acquiring, when an incoming call history including a number of a source of the incoming
telephone call and a name of the source of the incoming is displayed, the caller text information
from the incoming call history information and displaying the acquired caller text information as
a name of the source of a call.”, in conjunction with other claim elements as recited in claim 9.
	Regarding claim 16, In addition to Applicant’s remarks and amendments filed on 03/21/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “generating caller text information based on at least one of the caller information and the ring type information included in the incoming call signal,
	registering the caller number and the generated caller text information in a telephone
dictionary managed in the portable terminal device,
	acquiring, from the telephone dictionary the registered caller text information
corresponding to the caller number, and displaying an incoming call screen including the caller
text information,
	associating the caller number which is a source of a call with the caller text information
and storing the caller number and the caller text information in incoming call history
information, and
	deleting, after the incoming telephone call ends, the registered caller number from the
telephone dictionary, and
	acquiring, when an incoming call history including a number of a source of the incoming
telephone call and a name of the source of the incoming is displayed, the caller text information
from the incoming call history information and displaying the acquired caller text information as
a name of the source of a call.”, in conjunction with other claim elements as recited in claim 16.	
Claims 2-8, 10-15 and 17-20 are allowable based on their dependency on claims 1, 9 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645